Citation Nr: 1128420	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  06-32 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1975 to April 1977.  The Veteran died in 2005.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This case was previously before the Board in September 2010 and was remanded for RO to obtain a VA medical opinion.  The RO has complied with the remand directives.  


FINDINGS OF FACT

1.  The Veteran's immediate cause of death was coronary artery disease (CAD) with an underlying cause of chronic obstructive pulmonary disease (COPD).

2.  At the time of Veteran's death, service connection was in effect for residuals of trauma to the right knee rated as 40 percent disabling; post operative residuals, resection, distal end, right clavicle rated as 30 percent disabling; and hypertension rated as 10 percent disabling.  

3. A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.




CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause death or contribute substantially or materially to cause death.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for Disability and Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  In a letter dated in April 2005, the RO provided the appellant with notice that informed her of the evidence needed to substantiate entitlement to service connection. The letter also told her what evidence she was responsible for obtaining and what evidence VA would undertake to obtain.  The letter told the appellant that to substantiate the claim there must be medical evidence showing that service-connected conditions caused or contributed to the Veteran's death, that is, that the Veteran died from a service-connected injury or disease.

VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing an opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, a VA opinion was issued in December 2010.  Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The appellant contends that service connection for the cause of the Veteran's death is warranted.  Service connection for the cause of the Veteran's death is not warranted because a service-connected disability did not cause or contribute substantially or materially to the Veteran's death. The preponderance of the evidence is against the claim and the appellant's claim is denied.  

In order to prevail on the issue of entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability incurred or aggravated by service caused or contributed substantially or materially to cause the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  Contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

The Veteran's death certificate reflects he died in 2005, at age 50.  The cause of death was coronary artery disease.  Another significant condition contributing to death was chronic obstructive pulmonary disease.  

During his lifetime, the Veteran was in receipt of service connection for hypertension, rated as 10 percent disabling from August 1977 until the time of his death in March 2005. Service connection was also in effect for a right knee disorder and a right shoulder disorder, rated at 40 percent and 30 percent disabling, respectively.   

A review of the Veteran's service treatment records shows no findings, treatment, or diagnosis of heart disease during service.  

In a letter dated in February 2006, Rudolph Antonic, III, M.D., who signed the Veteran's death certificate, noted that the Veteran received treatment for hypertension through VA and that hypertension was a risk factor for coronary artery disease. He opined that long-standing hypertension was likely a cause of the Veteran's death.

A VA examiner issued an opinion in this matter in December 2010.  The examiner opined that "it is not likely that the hypertension was a contributory cause of the death due to the fact that the Veteran's hypertension was controlled with medication management."  The examiner acknowledged that hypertension can be a cause of death from coronary artery disease as it can contribute to plaque formation.  However, this was not the case in the Veteran's death as the Veteran's hypertension had been controlled by medication.  Rather, the Veteran had a known history of chronic alcohol abuse, hyperlipidemia, tobacco use, cor pulmonale, diabetes, morbid obesity, and other factors that would have a stronger contribution to the Veteran's cause of death.  

When evaluating medical opinions it is the province of the Board to weigh the evidence and decide where to give credit and where to withhold the same, and in so doing, to also accept certain medical opinions over others.  See Evans v. West, 12 Vet. App. 22, 30 (1999); Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board cannot make its own independent medical determinations and there must be plausible reasons for favoring one opinion over another.  See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well- reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The opinion of the December 2010 VA examiner is more probative than that of Dr. Antonic,  as it is based upon a comprehensive review of the Veteran's medical history and provides a fully stated opinion with rationale based on that history.  Conversely, Dr. Antonic's opinion does not account for the Veteran's medical history.  While he opines that hypertension contributes to coronary artery disease, he has not cited any evidence that the Veteran's hypertension caused his coronary artery disease in this instance.  The examiner does not acknowledge, let alone comment on the medical significance of the Veteran's hypertension being long  controlled by medication, nor does he comment on the Veteran's non-service connected disorders as factors in the Veteran's coronary artery disease or death. 

Conversely, the December 2010 VA examiner addresses the relationship between hypertension and coronary artery disease, and explains how that relationship is not applicable in the present case.  He notes that the Veteran's hypertension was controlled by medication and his record contains no indication of end-organ changes or other complication of hypertension.  The examiner also cited to other, more likely factors contributing to the Veteran's coronary artery disease.  These include chronic alcohol abuse, hyperlipidemia, cor pulmonale, diabetes and "morbid obesity."  While the appellant accurately represents that the Veteran was not a smoker at the time of death, the record does indicate that he was a smoker at least up until February 1999 when a medical treatment provider noted that he was a "smoker."  Indeed, during a May 2003 VA medical examination for hypertension (then also finding the disease to be in "fairly good control"), the Veteran was also noted to be obese and had previously been a smoker.  The Veteran's medical records also support the December 2010 VA opinion as the Veteran's blood pressure reading was normal (120/78) in January 2005, shortly before his death.  Accordingly, the Board finds the December 2010 VA examiner's opinion more persuasive.  

Through her representative, the appellant has alluded to Dr. Antonic's qualification as an internal medicine physician, and that the VA examination was conducted by a Doctor of Nursing Practice (DNP)/Adult Nurse Practitioner(ANP).  However, the text of the December 2010 report also indicates that the examination was conducted by a qualified physician, and that the medical inquiry was a "HYPERTENSION" examination.  Given these factors, the Board does not find that the December 2010 examination is flawed or insufficient.  

Finally, the Board has considered the appellant's lay statements.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau, supra, (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The appellant is competent to present evidence that the Veteran was diagnosed with hypertension, as she has the medical records available to support that information.  However, it is insufficient to establish an etiological relationship between the Veteran's service-connected hypertension and the coronary artery disease and COPD that caused his death.  The appellant's specific contention regarding the alleged nexus between the Veteran's service-connected hypertension and his death has been investigated by competent medical professionals with full access to the claims folder and review of Dr. Antonic's opinion.  Prong 3 of the Jandreau criteria has been investigated and found to be not supportive of the appellant's allegation. 

Since the evidence linking the Veteran's heart disease with service or his service-connected hypertension is not persuasive or supported by the record, and the Veteran was not service-connected for that condition at the time of his death, the preponderance of the evidence is against a conclusion that a service-connected disability was either a principal or contributory cause of the Veteran's death.  Accordingly, service connection for the cause of the Veteran's death is not established. 



ORDER

Entitlement to service connection for the Veteran's cause of death is denied.


____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


